Citation Nr: 1411782	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-41 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to August 1960. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).


FINDINGS OF FACTS

1.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that the Veteran's bilateral hearing loss is related to active service. 

2.  Affording the Veteran the benefit of the doubt, the satisfactory lay and medical evidence of record demonstrates that the Veteran's tinnitus is related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

To the extent the Board grants entitlement to service connection for bilateral hearing loss and tinnitus, further discussion of the VCAA is not required with respect to this claim.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Bilateral Hearing Loss & Tinnitus 

The Veteran maintains that he experienced acoustic trauma during active service when he served as an electronics technician aboard the U.S.S. Boston. The Veteran asserts that his duty station (the radar room) was located directly below the five-inch guns. He reported that he was exposed to considerable noise when the guns were fired. He stated that he did not receive any ear protection to wear while he performed his duties during service. The Veteran states he has had ringing in his ears since service. 

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of an electronics technician and indicates that he served aboard the U.S.S. Boston. Therefore, his service information supports his reports of exposure to noise during service.  

Service treatment show that on the Veteran's August 1957 entrance examination his hearing was 15/15 bilaterally on the whisper voice test. On his August 1960 separation examination, his hearing was 15/15 bilaterally on the whisper voice test, and 15/15 bilaterally on spoken voice. The records were absent of any findings or complaints of hearing loss or tinnitus. 

The Veteran underwent a VA audiometric evaluation during a May 2009 VA examination; pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
50
60
LEFT
30
35
35
50
60

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 60 percent in the left ear.   

The VA examiner  diagnosed the Veteran with subjective mild to moderately severe bilateral hearing loss and tinnitus. The examiner opined that hearing loss and tinnitus are less likely than not caused by or as a result of noise exposure. The examiner reasoned, "Veteran's civilian noise exposure for first few years following discharge was high. Hearing protection not used at work or when using power tools at home. The nature and severity of the hearing loss and the audiometric configuration suggest multiple etiologies including sociocusis, civilian/military hazardous noise exposures, presbycusis, and idiopathic factors. Veteran does not remember when the tinnitus started. There is nothing to connect its etiology with the noise exposure in military service. In addition, he used power tools at home and at work without hearing protection for many years after discharge."

In a July 2009 statement, the Veteran provided a detailed history of his civilian positions and stated the report of high noise exposure post-service, provided by the VA examiner, was incorrect. He stated that for the first 7 years of his employment at Honeywell he maintained but did not use the equipment and had relatively little  exposure to noise. The Veteran stated that he wore hearing protection when he was exposed to noise while fabricating ironwork. The Veteran stated that for the next 11 years of employment he was a group leader and had very limited noise exposure due to his responsibility of managing other employees. The Veteran reported that his last 16 years of employment were spent working in the research building as a group leader and facilities supervisor with no noise exposure. Finally, the Veteran stated that when using the chainsaw at his home he always uses hearing protection. 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral hearing loss and tinnitus was incurred during his active service. As noted above, the Veteran's service information supports his reports of exposure to noise during his active service.  The May 2009 VA examination confirms that the Veteran has bilateral hearing loss and  tinnitus disabilities.  

Due to the subjective nature of [tinnitus], the veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service. Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service put the evidence in relative equipoise as to the Veteran's tinnitus.  

In regards to bilateral hearing loss, while the Veteran is not qualified to diagnose the etiology of his hearing loss, the VA examiner's negative nexus opinion is afforded low probative value because the examiner suggested "multiple etiologies including sociocusis, civilian/military hazardous noise exposures, presbycusis, and idiopathic factors" may be the cause of the Veteran's hearing loss. Furthermore, the Veteran's statement regarding his civilian employment provide a more detailed and thorough description of his duties, indicating that he was not regularly exposed to noise post service. 

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102 (2012).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
	Kelli A. Kordich 
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


